Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 1 of 42 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

       FRANCES DENNEY and ARTHUR           )
       TERHUNE, on behalf of themselves and all
                                           ) Case No. 1:19-CV-04757
       others similarly situated,          )
                                           )
          Plaintiffs,                      )
                                           )
       v.                                  )
                                           )
       AMPHENOL CORP., BORGWARNER, INC., )
       BORGWARNER PDS (PERU), INC. f/k/a  )
       FRANKLIN POWER PRODUCTS, INC., and )
       400 FORSYTHE, LLC,                  )
                                           )
          Defendants.                      ) JURY TRIAL DEMANDED


                    PLAINTIFFS’ ORIGINAL CLASS ACTION COMPLAINT

       Plaintiffs bring this civil action on their own behalf and on behalf of the classes they seek

to represent, to obtain damages, both compensatory and punitive, injunctive relief, and costs of

suit from Defendants (all references to which include their affiliates, predecessors, and agents),

and complain and allege, as follows:

                                       INTRODUCTION

       1.    This is a civil action to secure redress from the Defendants for damages suffered by

Plaintiffs and the class as a result of the Defendants’ wrongful emission, release, discharge,

handling, storage, transportation, processing, disposal and failure to remediate toxic and hazardous

waste, which was generated as a by-product of Defendants’ (including their respective

predecessors Franklin Power Products and Bendix Corp.) processing, casting, production and

recovery operations in Franklin, Indiana, and/or their failure to identify, remove and/or properly
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 2 of 42 PageID #: 2




remediate contamination and toxic substances related to such operations from Plaintiffs’

properties.

          2.         Plaintiffs and their properties have been exposed to toxic and hazardous substances

released as a result of Defendants’ conduct associated with their ownership and operations located

at 980 Hurricane Road in the town of Franklin, Johnson County, Indiana (“the Former Amphenol

Site”) and at 400 North Forsythe Street in the town of Franklin, Johnson County, Indiana (“the

Former Franklin Power Products Site”) (collectively “the Sites”).

          3.         Defendants processed, handled, stored, generated, emitted, released, discharged,

disposed of and failed to remediate large quantities of toxic and hazardous materials at the Sites

including chlorinated solvents and other volatile organic solvents (“VOCs”) including, but not

limited        to,    trichloroethylene   (“TCE”),    tetrachloroethylene   (“PCE”),    tricholoroethane,

tetrachloroethane, dichloroethylene, chloroform, 1,1,1-Trichloroethane (“1,1,1 TCA”), and 1,4

dioxane as well as heavy metals, and cyanide (collectively “Site Contaminants”). The Site

Contaminants include multiple substances that are known carcinogens.

          4.         These toxic and hazardous materials discharged into the soil, air, and groundwater in

and around the Site and flowed through the environment such that Plaintiffs, Class Members, and

their properties in Franklin were, and continue to be, exposed to toxic and hazardous materials

from Defendants’ Sites. Defendants’ unlawful discharges created numerous pathways for the Site

Contaminants to enter Plaintiffs’ and the Class Members’ properties, including through the

groundwater, soil, outdoor air, indoor air, soil gas, sewer bedding gas, and sewer VOC gas.

          5.         Beginning in the early-to-mid 1980s, Defendants became aware of the soil and

groundwater contamination in, on, and around the Sites including the potential for off-site

contamination.



                                                        2
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 3 of 42 PageID #: 3




        6.     Prior to this time, Defendants had knowledge of mishandling, storage, and improper

disposal of the Site Contaminants, including disposal directly into sewer lines from Defendants’

activities at the Sites.

        7.     Despite this knowledge, neither Defendants nor their successors or agents notified

Plaintiffs and the surrounding residents living in the proposed Class Area, and such notice was

provided only for the first time in or around late 2018. This is over 30 years from the time the

contamination and the threat of an off-site plume were identified by Defendants and their

predecessors. Thus, Defendants knowingly hid the ultrahazardous conditions caused by the Site

Contaminants that are harmful to Plaintiffs and the Class Members.

        8.     Prior to this time, Plaintiffs were unaware, and had no basis to be aware, of the

existence of such contamination in, under, and around their properties, including in their

groundwater and in the sewer systems under their homes and throughout their neighborhoods, and

the need for remediation of their properties and the impacts on their property values.

        9.      The Site Contaminants have been and continue to be a source of hazardous

substance exposures within and around Plaintiffs’ properties and persons in Franklin and

negatively impact property values therein.

        10.     The decades of time that have elapsed since Defendants negligently, recklessly,

intentionally and improperly disposed of hazardous chemicals at, on and around the Sites, have

led to these chemicals migrating further away from the Sites as well as deeper and deeper into the

groundwater aquifer, an aquifer that is, was, or has been used for public and private water supplies

in Franklin.

        11.     Defendants’ disposal of Site contaminants directly and indirectly into the city sewer

system has amplified the impacts of the mishandling of these chemicals by targeting a preferential



                                                  3
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 4 of 42 PageID #: 4




pathway, the sewer piping, lines, including the pathway outside the sewer lines, to reach and

infiltrate homes far from the Site.

       12.     The toxic and ultra-hazardous Site Contaminants were, and continue to be,

transported by groundwater and sewer line migration and other natural and human processes under,

into, and around Plaintiffs’ homes, properties and persons.

       13.     As a result of Defendants’ release, discharge, handling, storage, transportation,

processing, disposal and failure to properly identify, treat, contain and remediate Site

Contaminants, Plaintiffs have suffered and will continue to suffer serious injury.

       14.     Large amounts of Defendants’ Site Contaminants remain today in Franklin and the

full nature and extent of the contamination has not been adequately delineated by the Defendants.

       15.     The presence of Site Contaminants presently impacts Plaintiffs, causes a

diminution in their property values, is a blight on Plaintiffs’ community, causes annoyance,

anxiety, and inconvenience and deprives Plaintiffs of their free use and enjoyment of their

property, including, but not limited to, the inability to fully use, enjoy and recreate, freely perform

certain work and repairs on their property; and requires that their property be disrupted, causing

unreasonable and significant inconvenience and disturbance. In addition, the Site Contaminants

pose a risk to human health.

       16.     Despite their knowledge of the dangers associated with their past and ongoing

conduct, Defendants failed to properly determine the true nature and extent of their Site

Contaminants within the community or to provide Plaintiffs with proper notice or warning of the

true nature and extent of these toxic substances, or even the known nature and extent of these toxic

substances. Defendants did not disclose the full extent of their historic operations in Franklin and

did not fully delineate the extent of the contamination in the Class Area.



                                                  4
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 5 of 42 PageID #: 5




       17.     Because Defendants knowingly concealed the dangers associated with and

attendant to their conduct, Plaintiffs did not know, nor could they have known, of the presence,

nature and extent of the Site Contaminants.

       18.     Defendants’ concealment of these dangers and resulting contamination of the

community continues to this day. Defendants have actively conspired and engaged in a campaign

of concealment and misinformation concerning the nature and extent of the location and hazard

posed by these contaminants, and have failed to timely warn the Franklin community concerning

same, such that reasonable members of the Community would be unaware of the presence, nature,

and extent of Defendants’ contamination.

                                              PARTIES

       19. Plaintiff Frances Denney is a citizen of the State of Indiana who resides at 730 N.

Forsythe St., Franklin, Indiana 46131. Plaintiff Denney owns the residential property located at

730 N. Forsythe St., Franklin, Indiana 46131 with her husband and has lived there for eight years.

As a result of the actions of the Defendants, toxic and ultra-hazardous substances have entered

onto their property, have contaminated their property, water, air, land, dwelling and surrounding

environment, thereby causing Plaintiffs to suffer damage to their property and personal finance,

loss of the use and enjoyment of their residence, unreasonable and substantial annoyance, anxiety,

and inconvenience, including, but not limited to, the inability to fully use, enjoy and recreate on

their outdoor spaces; freely perform certain work and repairs on their property; and requiring their

property to be dug up, excavated and otherwise disrupted causing inconvenience and disruption.

Plaintiffs additionally suffer fear of adverse health effects, including cancer and other serious

illness. As a result of the actions of the Defendants, toxic and hazardous substances entered onto




                                                 5
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 6 of 42 PageID #: 6




their persons, property, air, land, and dwelling, thereby causing Plaintiffs to suffer an increased

risk of serious future illness necessitating medical monitoring.

       20. Plaintiff Arthur Terhune is a citizen of the State of Indiana who resides 1030 Ross Ct.,

Franklin IN 46131. Plaintiff Terhune owns the residential property located at 1030 Ross Ct.,

Franklin IN 46131 and has lived there for the past 22 years. As a result of the actions of the

Defendants, toxic and hazardous substances have entered onto his property, have contaminated his

property, water, air, land, dwelling and surrounding environment, thereby causing Plaintiff to

suffer damage to his property and personal finance, loss of the use and enjoyment of his residence,

unreasonable and substantial annoyance, anxiety, and inconvenience, including, but not limited to,

the inability to fully use, enjoy and recreate on his outdoor spaces; freely perform certain work and

repairs on his property; and requiring his property to be dug up, excavated and otherwise disrupted

causing inconvenience and disruption. Plaintiff additionally suffers fear of adverse health effects,

including cancer and other serious illness. As a result of the actions of the Defendants, toxic and

hazardous substances entered onto his person, property, air, land, and dwelling, thereby causing

Plaintiff to suffer an increased risk of serious future illness necessitating medical monitoring.

       21. More than two-thirds of the members of the proposed Classes are citizens of the State

of Indiana.

       22. No other class action asserting the same or similar factual allegations against any of

the Defendants has been filed.

       23. Defendant Amphenol Corp. is a Delaware corporation registered to do business in the

state of Indiana, with its principal place of business in Wallingford, Connecticut. Amphenol can

be served with process by serving its registered agent, CT Corporation System, 150 W. Market St.,

Suite 800, Indianapolis, IN 46204. Amphenol formerly owned and operated (through its



                                                  6
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 7 of 42 PageID #: 7




predecessor Bendix Corp.) the facility located at 980 Hurricane Road, Franklin, Indiana and

utilized and improperly stored and disposed of hazardous and toxic chemicals. From 1963 to 1983,

Amphenol’s predecessor, Bendix, owned and operated this facility to conduct various operations,

including electroplating, machining, assembling and storing manufactured components, and

inventorying raw materials and compounds required for production. During this time period, from

these operations, including TCE and PCE, was unlawfully discharged into the soil, groundwater,

and directly into the Franklin municipal sanitary sewer. Although Amphenol previously accepted

responsibility for, and agreed to clean up, the Site Contaminants through a 1990 Resource

Conservation and Recovery Act consent order with the EPA, which was subsequently amended in

1998, after 30 years, Amphenol and its contractors have wholly failed to remediate the Site

Contaminants and have caused damages to Plaintiffs and the Class. Amphenol is publicly traded

on the New York Stock Exchange and is part of the S&P 500 index. Amphenol’s revenue for the

twelve months ending September 30, 2019 was $8.299 billion and its total assets for the quarter

ending September 30, 2019 were $10.684 billion. As of November 27, 2019, Amphenol’s market

cap was nearly $31 billion.

       24. Defendant BorgWarner PDS (Peru), Inc. (“BorgWarner Peru”) f/k/a Franklin Power

Products, Inc. is an Indiana corporation with its principal place of business in Auburn Hills,

Michigan. BorgWarner Peru can be served with process by serving its registered agent, CT

Corporation System, 150 W. Market St., Suite 800, Indianapolis, IN 46204. BorgWarner Peru is

the successor of, and formerly conducted business as, Franklin Power Products, Inc., which

formerly owned and operated the facility at 400 North Forsythe Street in the town of Franklin,

Johnson County, Indiana from 1985 to 2006 where it disassembled and rebuilt diesel and gasoline

engines. During the course of these operations, Franklin Power Products also unlawfully



                                               7
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 8 of 42 PageID #: 8




discharged waste, including TCE and PCE, into the soil, groundwater, and directly into the

Franklin municipal sanitary sewer. Defendant BorgWarner acquired Franklin Power Products as a

wholly owned subsidiary in 2015 and changed its named to BorgWarner Peru. According to

documents submitted by BorgWarner to the IDEM, BorgWarner Peru is not currently an active

company and exists on paper only.

       25. Defendant BorgWarner, Inc. (“BorgWarner”) is a Delaware corporation with its

principal place of business in Auburn Hills, Michigan. BorgWarner can be served with process by

serving its registered agent, The Corporation Trust Company, 1209 West Orange St., Wilmington,

DE 19801. As the corporate parent/successor/alter ego of BorgWarner Peru f/k/a Franklin Power

Products, BorgWarner is liable for the acts and omissions of Franklin Power Products. BorgWarner

is publicly traded on the New York Stock Exchange and is part of the S&P 500 index.

BorgWarner’s revenue for the twelve months ending September 30, 2019 was $10.183 billion.

BorgWarner’s total assets for the quarter ending September 30, 2019 were $10.199 billion. As of

November 27, 2019, BorgWarner’s market cap was nearly $9 billion.

       26. Defendant 400 Forsythe, LLC is an Indiana limited liability company with its principal

place of business at 1800 Churchman Ave., Indianapolis, IN 46203. 400 Forsythe can be served

with process by serving its registered agent, Carrie Lawrence, 1800 Churchman Ave., Indianapolis,

IN 46203. 400 Forsythe purchased the Former Franklin Power Products Site in October 2006 from

Franklin Power Products.

       27. Through their wrongful acts and omissions, including the emission, release, discharge

and failure to properly control, curb, contain and remediate Site Contaminants, Defendants have

caused, and continue to cause, Site Contaminants to enter onto Plaintiffs’ and the Class Members’

properties, have contaminated their property, air, land, dwelling and surrounding environment, and



                                                8
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 9 of 42 PageID #: 9




thereby caused Plaintiffs and the Class Members to suffer damage to their property and personal

finance, loss of the use and enjoyment of their property and destruction of their community. As a

result of Defendants’ acts and omissions, Site Contaminants have unreasonably interfered with

Plaintiffs’ and the Class Members’ exclusive use and enjoyment of their property and remain on

their properties causing them significant harm to this day.

       28. Defendants have failed, and/or continue to fail, to prevent the Site Contaminants from

causing harm, or threatened harm, to the health, safety, and welfare of Plaintiffs as well as

Plaintiffs’ use and enjoyment of their properties.

                                 JURISDICTION AND VENUE

       29. This Court has subject matter jurisdiction over this class action pursuant to 28 U.S.C.

§ 1332(d) because the amount in controversy exceeds the sum or value of $5 million and the action

is between multiple members of the class who are citizens of the State of Indiana on the one hand,

and two defendants who are citizens of the States of Delaware, Connecticut, and Michigan on the

other hand. The number of members of all proposed plaintiff classes in the aggregate is more than

100.

       30. This Court has personal jurisdiction over Defendants pursuant to IND. TRIAL R. 4.4

because Plaintiffs’ claims arise out of Defendants’ contacts, acts, and omissions within the State

of Indiana such that the exercise of such jurisdiction is consistent with due process under the United

States Constitution.

       31. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events, acts, and omissions that give rise to the claims at issue in this case

occurred in Franklin, Johnson County, Indiana.




                                                   9
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 10 of 42 PageID #: 10




                                   FACTUAL ALLEGATIONS

        32. Plaintiffs and their properties have been exposed to ultra-hazardous substances

 released as a result of Defendants’ intentional conduct. Defendants created, generated, emitted,

 released, discharged, handled, stored, transported, disposed and failed to fully identify, contain, or

 remediate Site Contaminants in Franklin, Indiana.

        33. These toxic and hazardous Site Contaminants migrated so that persons and their

 properties in Franklin were, and continue to be, exposed to hazardous materials. Plaintiffs, the

 Class Members, and their properties have been exposed to toxic and hazardous substances

 contained within the groundwater, soil, and sewer system and/or other releases caused by

 Defendants.

        34. In late 2018 and early 2019, state and federal agencies first notified Plaintiffs and the

 Class Members for the first time, that groundwater, sewer systems, and vapor at and around their

 properties contain hazardous and toxic substances associated with Defendants’ operations and

 conduct in Franklin. The concentrations exist above safe levels, requiring excavation, treatment,

 and removal. Prior to this time, Plaintiffs were unaware, and had no basis to be aware, of the

 presence of these contaminants on their properties and the threats and damages that this presence

 caused and continues to cause. Thus, Defendants knowingly hid the ultrahazardous conditions

 caused by the Site Contaminants that are harmful to Plaintiffs and the Class Members.

        35. For the first time, Plaintiffs and the Class Members discovered from the EPA that the

 Site Contaminants have been, and continue to be, a source of hazardous substance exposures on

 and within Plaintiffs’ and Class Members’ properties and persons through numerous pathways,

 including through the groundwater, soil, outdoor air, indoor air, soil gas, sewer bedding gas, and

 sewer VOC gas.



                                                  10
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 11 of 42 PageID #: 11




        36. Migration in the groundwater and through and along preferential pathways such as the

 sewer system has caused these toxic and hazardous substances to spread within Franklin. The

 toxic and hazardous substances were, and are, transported by groundwater flow and other natural

 and human processes onto and into Plaintiffs’ homes, properties and persons.

        37. As a result of Defendants’ release, discharge, handling, storage, transportation,

 processing, disposal and failure to reasonably contain and remediate toxic and hazardous

 substances both indoors and outdoors, Plaintiffs and the Class Members are at an increased risk of

 developing serious latent disease and other adverse medical conditions.

        38. Large amounts of Defendants’ Site Contaminants remain today in Franklin and the full

 nature and extent of the contamination has not been delineated by the Defendants.

        39. Defendants’ contamination has impacted Plaintiffs’ properties, caused a diminution in

 their property values, is a blight on Plaintiffs’ community and deprives Plaintiffs and the Class

 Members of the free use and enjoyment of their property.

        40. The EPA classifies TCE as “carcinogenic to humans.”

        41. The EPA classifies PCE as “likely to be carcinogenic to humans.”

        42. The EPA classifies 1,4-dioxane as “likely to be carcinogenic to humans.”

        43. The factual record in this case demonstrates that Defendants knew of the dangers

 associated with Site Contaminants and the potential impact on Plaintiffs and the Members of the

 proposed Classes.

        44. Despite this knowledge, Defendants engaged in a campaign to mislead environmental

 and health regulators as well as members of the public, Plaintiffs and the Class Members of the

 presence of, the off-site migration of, and the threat posed by Site Contaminants, in the past up to




                                                 11
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 12 of 42 PageID #: 12




 and through to the present. Defendants downplayed, hid, and obfuscated the actual threat posed

 by their past conduct and the contaminants migrating from their properties and into the Class Area.

           45. Defendants collectively, intentionally and/or negligently concealed and failed to

 disclose, and continue to conceal and fail to disclose, to Plaintiffs, Class Members and/or public

 agencies, material facts concerning the nature, extent, magnitude, and effects of the exposure of

 Plaintiffs, Class Members and/or their property, to these toxic and hazardous substances.

           46. Defendants knew and/or reasonably should have known that Plaintiffs, Class Members

 and/or their properties, would be impacted by Site Contaminants and that they would likely be

 exposed to hazardous materials and contaminants. Defendants knew and understood, and/or

 reasonably should have known and understood, that their concealment of such information would

 subject and continue to subject Plaintiffs, Class Members and/or their property in Franklin, to

 continued exposure to hazardous materials and contaminants.

           47. Plaintiffs and the Class Members reasonably believed that the water, soil, and are in

 and around the Class Area their properties and the Class Area did not pose any potential health

 hazard.

           48. Plaintiffs and the Class Members have each been exposed to Site Contaminants due to

 Defendants’ negligence in handling, containing, identifying, storing, use, disposal and/or failure

 to properly remediate said hazardous substances.

           49. As a proximate result of the exposure to Site Contaminants, Plaintiffs and the Class

 Members have a significantly increased risk of contracting serious latent diseases, including,

 without limitation, various forms of cancer.

           50. Plaintiffs and the Class Members seek redress and damages for: economic losses, such

 loss of property value; medical monitoring, punitive damages and other damages as the result of



                                                  12
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 13 of 42 PageID #: 13




 the carelessness, recklessness, negligence and willful and wanton violation of law by the

 Defendants.

        Toxic History of Former Amphenol Facility (980 Hurricane)

        51. The main manufacturing building on the site was built in 1961 by Dage Electric, Inc.

 for the manufacture of electric connectors. The operation was acquired in 1963 by Bendix

 Corporation for its Bendix Connector Operations plant. Processes included electroplating,

 machining, assembling and storing manufactured components, and inventorying raw materials and

 compounds required for production. Electroplating operations occurred in a room in the extreme

 southwestern portion of the building. From 1961 to 1981, wastewater from plating operations at

 the facility was discharged directly into a municipal sanitary sewer.

        52. Wastes from these processes included cyanide, 1,4-dioxane, as well as the chlorinated

 solvents TCE, PCE, and TCA, all of which are denser than water. Given the densities of these

 chlorinated solvents, they sink when released to the groundwater and form what is known as dense,

 non-aqueous phase liquids, or “DNAPLs” which amplify the problems typically associated with

 improper disposal by creating a source of contamination that plunges deeper in to the surrounding

 environment and is not readily remediated through traditional means.

        53. In 1981, a wastewater pre-treatment system was installed in a separate building for

 treatment of cyanide and chromium bearing wastewaters from the plating room. New wastewater

 lines were installed from the plating room to the pretreatment building, and the effluent from the

 pretreatment plant was routed to a sanitary sewer manhole just south of the main manufacturing

 building. In conjunction with the construction of the pretreatment building, a small addition was

 added to the southwest comer of the manufacturing building, adjacent to the plating room.




                                                 13
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 14 of 42 PageID #: 14




        54. In 1983, the Bendix Corporation was acquired by Amphenol. As a result of this

 acquisition, manufacturing at the Franklin facility ceased in September 1983, and the plant was

 closed at that time. Closure of RCRA units began in February 1984. Knowledge of the hazardous

 nature of the operations, disposal, and impacts on the site and threats to the surrounding community

 were well-established by this early stage.

        55. By February of 1984, a hydrogeologic investigation had identified significant

 hazardous volatile organic compound (“VOC”) contamination of the soil and groundwater in the

 area surrounding the former metal plating facility. That investigation found:

        Concentrations of tetrachloroethene (PCE) and trichloroethene (TCE) up to several
        thousand micrograms per liter (ug/1) were detected in wells adjacent to the main
        facility building, particularly along the southwest comer adjacent to the plating room.

        56. VOC contaminants were also found in Hurricane Creek at the storm sewer outfall and

 at a point downstream. No VOC contaminants were found upstream, indicating that the Former

 Amphenol Facility and the hazardous wastes disposed of therein and on, were also impacting

 surface waters in the community.

        57. The sewer line on site was found to have several gaps and thus in 1985,

 Bendix/Amphenol replaced portions of the line; however, they did so without removing the

 existing line and soil so as to avoid removing the hazardous soils that had been impacted by their

 disposal.

        58. Amphenol sold the facility to Franklin Power Products on June 15, 1989.

        59. In 1990, EPA brought Franklin Power Products and Amphenol under a consent order.

 This order required both Franklin Power and Amphenol to submit a remedial investigation and

 plan for corrective measures.




                                                 14
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 15 of 42 PageID #: 15




        60. A memorandum on the characterizing of the hazardous chemical plume at the facility

 drafted in 1992 provided the following conclusions:

            •   A soil gas survey conducted at the Former Amphenol site indicates two
                separate soil gas plumes on site: A TCE plume centered near the
                crossing of the old sanitary sewer line and the storm sewer, and a PCE
                plume centered near an old concrete pad at the southwest corner of the
                facility parking lot. The TCE plume appears to follow the trend of the
                old sewer line and the PCE plume has a well­ defined northwest-
                southeast direction from the old concrete pad.
            •   The major components of the plume are determined to be TCE, PCE
                and TCA. All three compounds are denser than water.
            •   A ground water plume defined by the summed values of the major
                plume components has its highest values along the old sanitary sewer
                line. The plume appears to extend southerly and off the site, and easterly
                along the storm sewer line. The values at MW-3 adjacent to the plating
                room are assumed to be attributed to former plating room
                contamination, and not directly related to the rest of the plume.
            •   The ground water plume cannot be delineated with the information
                available.

        61. By this time, it was well-established that there were high levels of toxic and potentially

 carcinogenic substances at the facility, that they were migrating off-site, that they were moving in

 the direction of Plaintiffs and Class Members, that they were migrating farther and faster with the

 help of the sewer lines, and that the extent of the plume had not been delineated. Thus, the owners

 and operators of the Former Amphenol Facility were well-aware of the threat that their

 contamination posed to the neighboring residents, Plaintiffs, and the Class Members.

        62. In fact, the same memorandum made multiple recommendations to further

 characterize the extent of the plume as well as the risks that it posed, including characterizing the

 reach of the plume off-site and along the sewer lines:

            •   Additional sampling points to delineate the plume boundary in Unit B
                south of the storm sewer (off site).
            •   Evaluation of the storm sewer and storm sewer trench as a possible
                pathway for contaminant migration, and delineation of any plume
                extension along the storm sewer.


                                                  15
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 16 of 42 PageID #: 16




        63. On August 19, 1997, the Regional EPA Administrator signed a RCRA Interim Final

 Decision for the Facility which prescribed corrective measures including

            •    Continued operation and upgrading of on-site groundwater recovery system
            •    Implementation of an air sparge/soil vapor extraction system
            •    A monitoring system to evaluate the results of the corrective measures
            •    Investigation of possible contaminant migration from the Facility to a public water
                 supply well field, and appropriate corrective action if such contaminant migration
                 is confirmed

        64. Although an air sparging and groundwater treatment system was installed at the

 Former Amphenol Facility, unfortunately, upon information and belief, the system did not initially

 include treatment of the air used to strip hazardous VOCs from the water, and thus those VOCs

 were simply emitted into the atmosphere providing another pathway by which to assault the local

 community.

        65. Despite years of actual knowledge of hazardous chemicals migrating off-site, any and

 all efforts made by Bendix, Amphenol and/or Franklin Power Products were completely

 insufficient, in that they failed to contain and/or adequately treat the presence of hazardous

 chemicals at the property and these chemicals have continued to disperse and migrate into the

 surrounding environment, including throughout the Class Area and Plaintiffs’ properties.

        66. As a result of the contamination at the Former Amphenol Facility, a deed restriction

 was placed on the real property located at 980 Hurricane Road prohibiting any residential use of

 the property.

        Toxic History of Former Franklin Power Products Site (400 Forsythe)

        67. Franklin Power Products took over the 400 Forsythe Facility 1985 where it

 disassembled and rebuilt diesel and gasoline engines until the fall of 2006. These operations

 included disassembling the engines, cleaning, machining, repair, and re-assembly. 400 Forsythe



                                                 16
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 17 of 42 PageID #: 17




 purchased the Former Franklin Power Products Site in October 2006 from Franklin Power

 Products.

        68. A 1996 Phase I Report identified both petroleum hydrocarbon contamination as well

 as VOC contamination of groundwater at the Facility.         This contamination includes VOC

 contamination including chlorinated solvents. This contamination remains at the Facility to this

 day.

        69. The Indiana Department of Environmental Management (“IDEM”) sent a number of

 information requests regarding the Site in August of 2018 to BorgWarner Peru and the current

 owner, 400 Forsythe LLC.

        70. In a response dated October 26, 2018, counsel for 400 Forsythe responded to IDEM

 and the public denying any past use of chlorinated solvents and suggested that any groundwater

 impacts at the Site were the result of migration from 980 Hurricane. But 400 Forsythe had the 1996

 Phase I Report, as well as additional Environmental Site Assessments, when it purchased the

 Former Franklin Power Products Site that confirm the presence of Site Contaminants that

 originated at 400 Forsythe. In addition, 400 Forsythe either commissioned or should have

 commissioned its own Environmental Site Assessment prior to purchasing the Site that confirmed

 or would have confirmed the presence of Site Contaminants. Thus, 400 Forsythe knew of VOC

 contamination at the Former Franklin Power Products Facility dating back to October 2006 and

 failed to disclose its knowledge of contamination to the Class Members who live immediately

 adjacent to the Former Franklin Power Products Site.

        71. In a response dated October 26, 2018, BorgWarner, through its counsel, responded

 (the “BorgWarner Response”) that it was answering on behalf of BorgWarner Peru because

 “Franklin Power, now known as BorgWarner Peru, is not an active company. It exists on paper



                                                17
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 18 of 42 PageID #: 18




 only.” BorgWarner further claimed that “there have been no reported spills at the facility” and

 referencing unpreventable oil staining and drippage at the property.

        72. The BorgWarner Response also stated that it “was not aware of any use, purchase,

 generation, storage, treatment, disposal, or other handling of solvents containing PCE or TCE by

 Franklin Power at the Property.”

        73. However, around the same time, a former worker, Steve Brummett, from the Franklin

 Power Products site, described the activities that took place in the disassembly of those engines.

 See https://www.wthr.com/article/evidence-hazardous-toxins-discovered-former-franklin-plant-

 former-worker-breaks-silence.

        74. According to this eyewitness, for at least 13-years, the disassembly included dumping

 chemicals into a large hole in the floor, thousands of gallons every day as well as 55-gallon drums

 of waste chemicals uncovered and not secured during storage and handling.

        75. Further, concrete pads were used to cover past evidence of chemical handling and

 disposal.

        76. One of the primary industrial uses of chlorinated solvents is the cleaning and

 degreasing of metal parts, an operation that was central to Franklin Power Products’ business

 operations at the Site.

        77. Upon information and belief, Franklin Power Product’s roughly 20-year operation at

 the 400 Forsythe location included the use and improper disposal of chlorinated solvents,

 including, but not limited to, TCE, TCA, and PCE. As a result of the contamination at the Former

 Franklin Power Products Facility, a deed restriction was placed on the real property located at 400

 Forsythe Street prohibiting any residential use of the property.




                                                 18
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 19 of 42 PageID #: 19




        78. Defendants have had actual and/or constructive knowledge of the threat of impacts on

 the environment, including the Class Area.

        79. Defendants have had actual and/or constructive knowledge of actual impacts on the

 environment, including the Class Area.

        80. Despite back-and-forth with state and federal agencies, Defendants and their

 consultants kept the public in complete darkness while concerns mounted regarding public health

 and the alarming rate of cancers, including rare childhood cancers, occurring in the surrounding

 community.

                                   CLASS ACTION ALLEGATIONS

        81. This Class Action is being filed by the Plaintiffs, pursuant to Federal Rule of Civil

 Procedure 23, on behalf of themselves and others similarly situated.

        82. Plaintiffs seek to certify the following classes defined as:

                Property Damages Class: Current residents of Indiana who, on or
                after the date of the filing of this Complaint, own or owned any real
                property identified as residential property located within the
                following area:




                                                 19
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 20 of 42 PageID #: 20




            Carcinogen Exposure Medical Monitoring Class: Current and
            former residents of Indiana who lived within the Class Area as
            depicted above for at least five-years and are 65-years old or less.


                                            20
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 21 of 42 PageID #: 21




        83. To the extent revealed by discovery and investigation, there may be additional

 appropriate classes and/or subclasses from the above class definition which is broader and/or

 narrower in time or scope.

        84. Excluded from the classes are Defendants’ officers, directors, agents, employees and

 members of their immediate families; and the judicial officers to whom this case is assigned, their

 staff, and the members of their immediate families.

        85. Plaintiffs, members of the Classes and/or their property have been exposed to and

 continue to be exposed to toxic and hazardous substances at, around, and emanating from 980

 Hurricane and 400 Forsythe.

        86. This Court may maintain these claims as a Class Action pursuant to Fed. R. Civ. P.

 23(a), 23(b)(1), 23(b)(2), 23(b)(3) and/or 23(c)(4).

        87. Numerosity – Fed. R. Civ. P. 23(a)(1): The members of each class are so numerous

 that joinder of all members is impractical.

        88. The number of properties and residents located within the Class Area exceeds 100 and,

 therefore, the number of members of the classes also exceeds 100 people, in satisfaction of Fed.

 R. Civ. P. 23 (a)(1).

        89. The number of persons in the Carcinogen Exposure Monitoring Class who have been

 exposed to hazardous substances exceeds 100 in satisfaction of Rule 23(a)(1).

        90. Commonality – Fed. R. Civ. P. 23(a)(2): There are common questions of law and fact

 that affect the rights of every member of each respective class, and the types of relief sought are

 common to every member of each respective class. The same conduct by Defendants has injured

 or will injure every member of the Class.




                                                 21
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 22 of 42 PageID #: 22




        91. There are common questions of law and fact that affect the rights of every member of

 the respective Classes, and the types of relief sought are common to every member of the

 respective Classes. A class action is superior to other available methods for the fair and efficient

 adjudication of the controversy, in satisfaction of Fed. R. Civ. P. 23(a)(2). The same conduct by

 Defendants has injured each respective Class Member. Common questions of law and/or fact

 common to the respective Classes include, but are not limited to:

                a.      Whether Defendants, through their acts or omissions, proximately caused
                        Site Contaminants to be released into the Class Area;

                b.      Whether Defendants were negligent in their handling, storing, transporting,
                        use, release, discharge, emission, disposal and/or failure to properly
                        investigate, remediate and abate TCE, PCE, TCA, methylene chloride, or
                        other Site Contaminants.

                c.      Whether Defendants violated applicable standards concerning handling,
                        storing, transporting, use, release, discharge, emission, disposal and/or
                        failure to investigate and remediate TCE, PCE, TCA, methylene chloride,
                        or other Site Contaminants.

                d.      Whether Defendants’ releasing, discharging, emitting or depositing TCE,
                        PCE, TCA, methylene chloride, or other Site Contaminants onto Plaintiffs'
                        properties, or their failure to remove or abate such contamination from
                        Plaintiffs' properties, constitutes a private nuisance;

                e.      Whether Defendants’ releasing, discharging, emitting or depositing TCE,
                        PCE, TCA, methylene chloride, or other Site Contaminants onto Plaintiffs'
                        properties, or their failure to remove such contamination, constitutes a
                        trespass;

                f.      Whether Defendants proximately caused TCE, PCE, TCA, methylene
                        chloride, or other Site Contaminants to be released into the environment,
                        where Plaintiffs’ properties have been exposed to such contaminants;

                g.      Whether, as a proximate result of the exposure to TCE, PCE, TCA,
                        methylene chloride, or other Site Contaminants, Plaintiffs and the members
                        of the Medical Monitoring Classes have an increased risk of contracting
                        serious latent diseases or other serious illness;

                h.      Whether the increased risk of disease makes periodic medical examinations
                        and screening of the Plaintiffs and members of the Medical Monitoring
                        Classes reasonable;

                                                 22
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 23 of 42 PageID #: 23




                i.      Whether a monitoring procedure exists that makes early detection of the
                        diseases associated with exposure to lead, arsenic and other contamination
                        related to Site Contaminants possible;

                j.      Whether the prescribed monitoring regimen is reasonable according to
                        contemporary medical and scientific principles; and

                k.      Whether, as a proximate result of the exposure to TCE, PCE, TCA,
                        methylene chloride, or other Site Contaminants, Plaintiffs’ properties and
                        the properties of the members of the Property Damage Class have suffered
                        a loss in value.

        92. These questions of law and/or fact are common to the respective Classes and

 predominate over any questions affecting only individual class members.

        93. Typicality – Fed. R. Civ .P. 23 (a)(3): The claims of Plaintiffs Denney and Terhune

 are typical of the claims of their respective Classes as required by Rule 23(a)(3), in that all claims

 are based upon the same factual and legal theories. It is the same conduct by each Defendant that

 has injured each member of the respective Classes. The principal issue in this matter involves

 Defendants’ conduct in wrongfully handling, storing, transporting, using, releasing, discharging,

 emitting, disposing and/or failing to remediate their toxic and hazardous Site Contaminants related

 to their operations in Franklin which impacts all members of the respective Classes.

        94. Adequacy – Fed. R. Civ. P. 23(a)(4): Plaintiffs will fairly and adequately represent

 and protect the interests of the respective Classes, as required by Rule 23(a)(4). Plaintiffs have

 retained counsel with substantial experience in the prosecution of class actions and environmental

 litigation. Plaintiffs and their counsel are committed to the vigorous prosecution of this action on

 behalf of the Classes and have the financial resources to do so. Neither Plaintiffs nor counsel has

 any interest adverse to those of the Classes.

        95. Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(1) because the

 prosecution of separate actions by individual members of the Classes would create a risk of

 inconsistent or varying adjudications that would establish incompatible standards of conduct for

                                                  23
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 24 of 42 PageID #: 24




 Defendants and/or because adjudications respecting individual members of the Classes would, as

 a practical matter, be dispositive of the interests of the other members or would risk substantially

 impairing or impending their ability to prosecute their interests.

        96. Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

 Defendants have acted or refused to act on grounds generally applicable to all Members of the

 respective Classes, thereby making relief in the form of an injunction requiring Defendants to abate

 the nuisance and for the prompt and thorough investigation, identification, excavation and removal

 of all Site Contaminants, from the properties of plaintiffs and the Members of the Classes

 appropriate.

        97. Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

 Defendants have acted or refused to act on grounds generally applicable to all Members of the

 Medical Monitoring Classes, thereby making relief in the form of an injunction requiring

 Defendants to establish a fund for the costs of medical monitoring appropriate.

        98. In addition, Plaintiffs and the Medical Monitoring Class members allege that:

                •   Plaintiffs and the members of the respective Classes have each been exposed to
                    TCE, PCE, TCA, methylene chloride, and other Site Contaminants due to
                    Defendants’ negligence in handling, storing, use, disposal and/or failure to
                    properly remediate hazardous substances.

                •   TCE, PCE, TCA, methylene chloride, and other Site Contaminants are
                    hazardous substances.

                •   The Plaintiffs’ and the Class Members’ exposure to TCE, PCE, TCA,
                    methylene chloride, and other hazardous substances was caused by Defendants’
                    negligence in the handling, storing, use, disposal and/or failure to properly
                    remediate hazardous substances.

                •   As a proximate result of the exposure to TCE, PCE, TCA, methylene chloride,
                    and other hazardous substances, Plaintiffs and the respective Medical
                    Monitoring Class Members have a significantly increased risk of contracting
                    serious latent diseases, including, without limitation, various forms of cancer,
                    including leukemia, liver, bladder, brain and kidney cancer.

                                                  24
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 25 of 42 PageID #: 25




                •   A monitoring procedure exists that makes early detection of the diseases
                    possible.

                •   The prescribed monitoring regiment is different from that normally
                    recommended in the absence of exposure to TCE, PCE, TCA, methylene
                    chloride, and other hazardous substances contained in Site Contaminants to
                    which plaintiffs and Class Members were exposed.

                •   The prescribed monitoring regimen is reasonable according to contemporary
                    medical and scientific principles.

        99. Plaintiffs and members of the respective Classes have suffered, and will continue to

 suffer, harm and damages as a result of Defendant’s unlawful and wrongful conduct.

        100. A class action is superior to other available methods for the fair and efficient

 adjudication of the controversy under Fed. R. Civ. P. 23 (b)(3). Absent a class action, most

 members of the Classes likely would find the cost of litigating their claims to be prohibitive, and

 will have no effective remedy at law. The class treatment of common questions of law and fact is

 also superior to multiple individual actions or piecemeal litigation in that it conserves the resources

 of the courts and the litigants and promotes consistency and efficiency of adjudication.

        101. Class certification is also appropriate because this Court can designate particular

 claims or issues for class-wide treatment and may designate one or more subclasses pursuant to

 Fed. R. Civ. P. 23(c)(4).

        102. Maintenance of this action as a class action is a fair and efficient method for

 adjudication of this controversy. It would be impracticable and undesirable for each member of

 each putative class who has suffered harm to bring a separate action. In addition, the maintenance

 of separate actions would place a substantial and unnecessary burden on the courts and could result

 in inconsistent adjudications, while a single class action can determine, with judicial economy, the

 rights of all putative class members.



                                                   25
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 26 of 42 PageID #: 26




         103. No unusual difficulties are likely to be encountered in the management of this action

 as a class action.

         104. Plaintiffs and the members of the Classes were not in any way responsible for the

 Site Contaminants discharged in Franklin, Indiana.

                                       CAUSES OF ACTION

         105. Plaintiffs repeat and reallege each and every allegation contained in the preceding

 paragraphs of this complaint as if set forth in full herein.

                                    COUNT 1: Private Nuisance

         106. Defendants’ past, present and/or continuing acts and/or omissions constitute a

 nuisance in that Defendants used, have used, and/or continue to use their former property in a

 manner that is to the detriment of Plaintiffs’ and Class Members’ use and enjoyment of their own

 property.

         107. Pursuant to Ind. Code § 32–30–6–6, the Site Contaminants that have impacted

 Plaintiffs and the Class Members and their real property are injurious to the Plaintiffs’ and Class

 Members’ health and an obstruction to the free use of Plaintiffs’ and the Class Members’

 properties, so as essentially to interfere with the Plaintiffs’ and Class Members’ comfortable

 enjoyment of life and property.

         108. Defendants’ past, present and/or continuing activities, acts and/or omissions at and

 near the Site constitute a private nuisance resulting in unreasonable interference with Plaintiffs’

 and the Class Members’ right to the exclusive use and enjoyment of their properties through the

 invasion of hazardous and toxic Site Contaminants at and around their properties and the

 surrounding environment, thereby exposing Plaintiffs and the Class Members to hazardous and




                                                   26
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 27 of 42 PageID #: 27




 toxic substances and substantially interfering with Plaintiffs’ and the Class Members’ free use and

 enjoyment of their properties.

         109. Defendants’ past, present and/or continuing acts and/or omissions, resulting in the

 deposition of Site Contaminants onto and/or failure to remove or properly investigate and

 remediate the Site Contaminants, and allowing such contamination to remain on Plaintiffs’ and

 Class Members’ properties and surrounding environment, constitutes a nuisance in that Defendants

 have used their property in a manner that has unreasonably interfered with Plaintiffs’ and the Class

 Members’ property interests, health and safety.

         110. Defendants’ contamination presently impacts and continues to impact Plaintiffs and

 Class Members, who are entitled to damages under Ind. Code § 32-30-6-8. Defendants’ acts and

 omissions constituting a nuisance has caused a diminution in Plaintiffs’ and the Class Members’

 property values, are a blight on Plaintiffs’ and the Class Members’ community, and has caused

 inconvenience, annoyance, discomfort, and fear for the Plaintiffs’ and Class Members’ personal

 safety and the safety of their properties including, but not limited to, the inability to fully use, enjoy

 and recreate on their outdoor spaces, freely perform certain work and repairs on their property;

 and requiring their property and public and common areas in the community to be dug up,

 excavated, handled with extreme caution and otherwise disrupted causing inconvenience and

 disruption. Plaintiffs additionally suffer fear of adverse health effects, including cancer and other

 latent, serious illness, including childhood health issues. In addition, to the extent that Defendants

 have failed to remediate the Site Contaminants under the EPA Consent Decrees, Plaintiffs and

 Class Members hereby request that Defendants’ nuisance be enjoined or abated under Ind. Code §

 32-30-6-8.




                                                    27
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 28 of 42 PageID #: 28




        111. As a result of Defendants’ acts and omissions, Plaintiffs’ and the Class Members’

 properties are unmarketable and their health is at risk due to contamination from the carcinogenic

 Site Contaminants. Therefore, a substantial financial loss, combined with whatever health risks

 and consternation Plaintiffs and Class Members have suffered due to the possible contamination

 of their properties with carcinogens have caused and continue to cause Plaintiffs and Class

 Members physical discomfort.

        112. In the alternative, Defendants’ disposal of and/or failure to remove lead, arsenic and

 other Site Contaminants from residential areas violates applicable standards and/or regulations,

 which constitutes a nuisance per se.

        113. Defendants knew that the invasion of contaminants onto Plaintiffs’ and the Class

 Members’ properties was substantially certain to result from their actions and/or omissions. Yet

 Defendants knowingly hid the ultrahazardous conditions caused by the Site Contaminants that are

 harmful to Plaintiffs and the Class Members.

        114. This interference with Plaintiffs’ and the Class Members' use and enjoyment of their

 property is substantial, unreasonable, unwarranted and unlawful.

        115. As a result of Defendants’ wrongful acts and omissions, Plaintiffs and the Class

 Members have suffered exposure to hazardous substances, annoyance, inconvenience, discomfort,

 displacement, fear of adverse health effects and economic loss for which monetary damages and

 medical monitoring are justified as remedies.

        116. Medical monitoring is justified as a remedy for nuisance in this case because: (a)

 Plaintiffs and Class Members have been significantly exposed to proven hazardous substances

 through the negligent actions of Defendants; (b) As a proximate result of exposure, Plaintiffs and

 Class Members suffer a significantly increased risk of contracting a serious latent disease such as



                                                 28
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 29 of 42 PageID #: 29




 various forms of cancer; (c) This increased risk makes periodic diagnostic medical examinations

 reasonably necessary; and (d) Monitoring and testing procedures exist which make the early

 detection and treatment of the disease possible and beneficial.

        117. Defendants are jointly and severally liable to Plaintiffs and the members of the

 Classes for their acts and/or omissions.

        118. The nuisance that Defendants created is a continuing nuisance in that it has continued

 and remains unabated.

        119. Separate and apart from acting negligently, at all relevant times the Defendants

 caused injury and damages to the Plaintiffs, the Classes and/or their property through acts and

 omissions actuated by actual malice and/or accompanied by a wanton and willful disregard of

 persons who foreseeably might be harmed by such acts or omissions.

        120. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, individually and together, released, discharged,

 stored, handled, processed, disposed, emitted and failed to properly investigate and remediate said

 contaminants from the surrounding environment, while failing to warn residents of the dangers of

 such contaminants.

        121. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to such contaminants, and despite orders from health and environmental

 regulators, masked the true extent of contamination, thereby enabling the Defendants to avoid

 taking all appropriate steps to properly remediate the Site Contaminants, or to mitigate dangers

 created by their release, emissions and discharge, in the Class Areas.




                                                 29
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 30 of 42 PageID #: 30




        122. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, and despite orders and warnings from health

 and environmental regulators, failed to properly remediate such contamination in Franklin.

        WHEREFORE, Plaintiffs demand judgment against Defendants individually, jointly,

 and severally, for compensatory damages, the implementation of a medical testing and monitoring

 program for those exposed to toxic and/or hazardous substances, the implementation of a property

 inspection and remediation program, punitive damages, interest, costs of suit as provided for by

 law, and such other relief as the Court may deem just and proper.

                                         COUNT 2: Strict Liability

        123. Defendants, by generating, discharging, releasing, emitting and dispersing Site

 Contaminants into the Class Areas and by failing to properly remediate and allowing those

 contaminants and pollutants to remain in the environment, and/or concealing knowledge of same,

 have engaged in abnormally dangerous, ultrahazardous, and inherently or intrinsically dangerous

 activities for which they are strictly liable to the Plaintiffs and the Class Members.

        124. Defendants’ activities pose a high degree of risk of harm to Plaintiffs and the Class

 Members. The likelihood that the harm that results from the Defendants’ activities will be great is

 based on the fact that the contaminants released into the Class Area from Defendants’ Site contain

 highly toxic and carcinogenic Site Contaminants; that these contaminants present serious health

 risks; and that Defendants’ acts and omissions continue to cause contamination in the groundwater,

 soil, and air at levels higher than acceptable limits.

        125. The risks posed by Defendants’ release and failure to properly investigate, delineate

 and remediate Site Contaminants in a residential area could not be eliminated by the exercise of

 reasonable care and no safe way exists to dispose of toxic waste by simply dumping it into the



                                                   30
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 31 of 42 PageID #: 31




 ground, water, and city wastewater sewers of a residential area. The serious health and

 environmental risks posed by the Site Contaminants that Defendants disposed of in residential area

 clearly could not have been eliminated by the exercise of reasonable care on the part of Defendants.

        126. Defendants’ release, and failure to properly investigate, delineate, remediate and

 warn Plaintiffs and the Class Members about the Site Contaminants in the Class Areas was neither

 a matter of common usage nor appropriate to the place where it was carried out. Defendants

 knowingly hid the ultrahazardous conditions caused by the Site Contaminants that are harmful to

 Plaintiffs and the Class Members.

        127. The discharge of dangerous toxic waste into the environment is a critical societal

 problem in Indiana, and thus, the value of Defendants’ activities, if any, is substantially

 outweighed by the serious health and environmental problems caused by them.

        128. As a direct and proximate result of Defendants’ misconduct as set forth herein,

 Plaintiffs and the Class Members have suffered and continue to suffer enhanced risk of future

 personal injury; economic losses, such as costs of medical monitoring; the loss of value to their

 property; and other damages as set forth herein.

        129. Defendants are jointly and severally liable to Plaintiffs and the Class Members for

 their acts and/or omissions.

        130. Separate and apart from acting negligently, at all relevant times the Defendants

 caused injury and damages to the Plaintiffs and/or their property through acts and omissions

 actuated by actual malice and/or accompanied by a wanton and willful disregard of persons who

 foreseeably might be harmed by such acts or omissions.

        131. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, individually and together, released, discharged,



                                                 31
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 32 of 42 PageID #: 32




 stored, handled, processed, disposed, emitted and failed to properly investigate and remediate said

 contaminants from the surrounding environment, while failing to warn residents of the dangers of

 such contaminants.

        132. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, and despite orders from health and

 environmental regulators, masked the true extent of contamination, thereby enabling the

 Defendants to avoid taking all appropriate steps to properly remediate the Site Contaminants, or

 to mitigate dangers created by their release, emissions and discharge, in the Class Areas.

        133. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, and despite orders and warnings from health

 and environmental regulators, failed to properly remediate such contamination in Franklin.

          WHEREFORE, Plaintiffs demand judgment against Defendants individually, jointly,

 and severally, for compensatory damages, the implementation of a medical testing and monitoring

 program for those exposed to toxic and/or hazardous substances, the implementation of a property

 inspection and remediation program, punitive damages, interest, costs of suit as provided for by

 law, and such other relief as the Court may deem just and proper.

                                            COUNT 3: Battery

        134. Defendants, by intentionally generating, discharging, releasing, transporting,

 disposing, emitting, failing to properly remediate and allowing the discharge of hazardous and

 toxic substances, and/or concealing knowledge of same, intentionally and willfully caused a direct,

 harmful and/or offensive contact with Plaintiffs and the Class Members and thereby committed

 battery upon the Plaintiffs and the Class Members.




                                                 32
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 33 of 42 PageID #: 33




        135. A. s a direct and proximate result of Defendants’ misconduct as set forth herein,

 Plaintiffs and the Class Members have suffered and continue to suffer enhanced risk of future

 personal injury and serious latent disease; economic losses, such as costs of medical monitoring

 and the loss of value to their property and other damages.

        136. Defendants are jointly and severally liable to Plaintiffs and the Class Members for

 their acts and/or omissions.

        137. Separate and apart from acting negligently, at all relevant times the Defendants

 caused injury and damages to the Plaintiffs and/or their property through acts and omissions

 actuated by actual malice and/or accompanied by a wanton and willful disregard of persons who

 foreseeably might be harmed by such acts or omissions.

        138. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, individually and together, released, discharged,

 stored, handled, processed, disposed, emitted and failed to properly investigate and remediate said

 contaminants from the surrounding environment, while failing to warn residents of the dangers of

 such contaminants.

        139. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, and despite orders from health and

 environmental regulators, masked the true extent of contamination, thereby enabling the

 Defendants to avoid taking all appropriate steps to properly remediate the Site Contaminants, or

 to mitigate dangers created by their release, emissions and discharge, in the Class Areas.

        140. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, and despite orders and warnings from health

 and environmental regulators, failed to properly remediate such contamination in Franklin.



                                                 33
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 34 of 42 PageID #: 34




        WHEREFORE, Plaintiffs demand judgment against Defendants individually, jointly,

 and severally, for compensatory damages, the implementation of a medical testing and monitoring

 program for those exposed to toxic and/or hazardous substances, the implementation of a property

 inspection and remediation program, punitive damages, interest, costs of suit as provided for by

 law, and such other relief as the Court may deem just and proper.

                              COUNT 4: Negligence and Gross Negligence

        141. Defendants, at all times material hereto, acted through their respective officers,

 employees, and agents, who in turn acted in the scope of their authority and employment in

 furtherance of the business of Defendants.

        142. Defendants owed a duty to use reasonable and ordinary care in: (a) conducting their

 operations in a proper and safe manner, (b) disposing of their toxic waste, including the Site

 Contaminants, resulting from their operations in a proper and safe manner, (c) training and

 supervising their employees regarding the proper disposal of toxic waste, including the Site

 Contaminants, (d) warning those living in the Class Area of any discharges of toxic waste,

 including the Site Contaminants, that could migrate off site and impact the Class Area, and (e)

 properly remediating and cleaning up any and all material discharges of toxic waste, including the

 Site Contaminants, in a timely and adequate manner.

        143. Defendants failed to exercise their duty of care by: (a) failing to conduct their

 operations in a proper and safe manner, (b) failing to dispose of their toxic waste, including the

 Site Contaminants, resulting from their operations in a proper and safe manner, (c) failing to

 adequately train and supervise their employees regarding the proper disposal of toxic waste,

 including the Site Contaminants, (d) failing to warn those living in the Class Area of any discharges

 of toxic waste, including the Site Contaminants, that could migrate off site and impact the Class



                                                  34
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 35 of 42 PageID #: 35




 Area, and (e) failing to properly remediate and clean up any and all material discharges of toxic

 waste, including the Site Contaminants, in a timely and adequate manner.

        144. Defendants’ acts and omissions, as set forth herein, directly and proximately caused

 Plaintiffs and the Class Members significant and continuing injuries and damages, including

 suffering enhanced risk of future personal injury and serious latent illness; economic losses, such

 as costs of medical monitoring, loss of use and enjoyment of their property; annoyance, anxiety,

 discomfort and inconvenience; and the loss of value to their property and other monetary damages.

        145. At all relevant times, Defendants failed to safely sample for, identify and properly

 remove and dispose the Site Contaminants, and failed to advise or warn Plaintiffs and the Class

 Members of the dangers emanating from the discharge of hazardous and toxic substances into the

 soil, air, dust and surrounding environment.

        146. Defendants failed to use reasonable care to safeguard those residing in the Class

 Areas from injury or property damage. In addition, Defendants knowingly hid the ultrahazardous

 conditions caused by the Site Contaminants that are harmful to Plaintiffs and the Class Members.

        147. Defendants are jointly and severally liable to Plaintiffs and the Class members for

 their acts and/or omissions.

        148. Alternatively, separate and apart from acting negligently by merely failing to exercise

 their duty of ordinary care, Defendants are also liable for gross negligence because they breached

 their duty of care by engaging in conscious, voluntary acts or omissions in reckless disregard of

 the consequences to the Plaintiffs and Class Members.

        149. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, individually and together, released, discharged,

 stored, handled, processed, disposed, emitted and failed to properly investigate and remediate said



                                                 35
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 36 of 42 PageID #: 36




 contaminants from the surrounding environment, while failing to warn residents of the dangers of

 such contaminants.

        150. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, and despite orders from health and

 environmental regulators, masked the true extent of contamination, thereby enabling the

 Defendants to avoid taking all appropriate steps to properly remediate the Site Contaminants, or

 to mitigate dangers created by their release, emissions and discharge, in the Class Areas.

        151. Defendants, despite their knowledge of the serious health and environmental effects

 associated with exposure to the Site Contaminants, and despite orders and warnings from health

 and environmental regulators, failed to properly remediate such contamination in Franklin.

        WHEREFORE, Plaintiffs demand judgment against Defendants individually, jointly, and

 severally, for compensatory damages, the implementation of a medical testing and monitoring

 program for those exposed to toxic and/or hazardous substances, the implementation of a property

 inspection and remediation program, punitive damages, interest, costs of suit as provided for by

 law, and such other relief as the Court may deem just and proper.

      LIMITATIONS DOES NOT BAR ANY OF THE CLASS MEMBERS’ CLAIMS:
       Discovery Rule, Common Law Fraudulent Concealment, Statutory Fraudulent
                          Concealment, and Equitable Estoppel

        152. As a result of the acts and omissions of Defendants and various public officials and

 health and environmental regulators, under Indiana’s discovery rule, Plaintiffs and Class Members

 could not have reasonably known or have learned through the exercise of reasonable diligence that

 Plaintiffs’ and the Class Member’s properties were contaminated with the Site Contaminants,

 thereby causing injury to their persons and property. Thus, the applicable limitations periods did

 not begin to accrue until Plaintiffs and Class Members actually discovered, or through the exercise



                                                 36
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 37 of 42 PageID #: 37




 of reasonable diligence should have discovered, Defendants’ tortious acts and omissions.

         153. In addition, Defendants are estopped from asserting the statute of limitations as a

 defense under the equitable doctrine of fraudulent concealment. Under Indiana law, the doctrine

 of fraudulent concealment is available to plaintiffs to estop a defendant from asserting the statute

 of limitations when the defendant has, either by deception or by a violation of duty, concealed

 material facts thereby preventing the plaintiffs from discovering a potential cause of action. When

 this occurs, equity will toll the statute of limitations until the equitable grounds cease to operate as

 a reason for delay. Here, at various times, each respective Defendant either engaged in unlawful

 discharges of the Site Contaminants and/or learned of the hazardous conditions posed by the Site

 Contaminants in and around the Class Area, yet at no time did any of the Defendants warn or

 otherwise provide notice to the Class Members. Regarding the Former Amphenol Site, Amphenol

 (through its predecessor Bendix Corp.) directly engaged in unlawful discharges of Site

 Contaminants from 1963 to 1983. By the time that Franklin Power Products purchased the Former

 Amphenol Site in 1989, it, as well as various federal, state, and local government agencies, knew

 full well of the unlawful discharges of Site Contaminants into the environment and that the

 groundwater in and around the Class Area had been contaminated. Similarly, regarding the Former

 Franklin Power Products Site, from 1985 to 2006, Franklin Power Products employees directly

 engaged in unlawful discharges of Site Contaminants. By the time that 400 Forsythe purchased

 the Former Franklin Power Products Site in 2006, it knew full well, through various Environmental

 Site Assessments, of the unlawful discharges of Site Contaminants into the environment and that

 the groundwater in and around the Class Area had been contaminated. Yet, with respect to both

 sites, no one alerted the public or the Class Members. By every reasonable measure, Defendants,

 all sophisticated parties with high paid environmental consultants, had much superior knowledge



                                                   37
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 38 of 42 PageID #: 38




 regarding the contamination in and around the Class Area than the public or Class Members.

 Defendants’ acts and omissions have prevented the Plaintiffs and Class Members from obtaining

 the knowledge necessary to pursue their claims.

        154. Similarly, the Indiana Fraudulent Concealment Act provides: “If a person liable to

 an action conceals the fact from the knowledge of the person entitled to bring the action, the action

 may be brought at any time within the period of limitation after the discovery of the cause of

 action.” Ind. Code § 34–11–5–1. Thus, when a plaintiff establishes the applicability of this

 provision, it effectively moves the date on which the statute of limitation begins to run forward

 from the date of the alleged tort to the discovery date. Here, at various times, each respective

 Defendant either engaged in unlawful discharges of the Site Contaminants and/or learned of the

 hazardous conditions posed by the Site Contaminants in and around the Class Area, yet at no time

 did any of the Defendants warn or otherwise provide notice to the Class Members. Regarding the

 Former Amphenol Site, Amphenol (through its predecessor Bendix Corp.) directly engaged in

 unlawful discharges of Site Contaminants from 1963 to 1983. By the time that Franklin Power

 Products purchased the Former Amphenol Site in 1989, it, as well as various federal, state, and

 local government agencies, knew full well of the unlawful discharges of Site Contaminants into

 the environment and that the groundwater in and around the Class Area had been contaminated.

 Similarly, regarding the Former Franklin Power Products Site, from 1985 to 2006, Franklin Power

 Products employees directly engaged in unlawful discharges of Site Contaminants. By the time

 that 400 Forsythe purchased the Former Franklin Power Products Site in 2006, it knew full well,

 through various Environmental Site Assessments, of the unlawful discharges of Site Contaminants

 into the environment and that the groundwater in and around the Class Area had been

 contaminated. Yet, with respect to both sites, no one alerted the public or the Class Members. By



                                                  38
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 39 of 42 PageID #: 39




 every reasonable measure, Defendants, all sophisticated parties with high paid environmental

 consultants, had much superior knowledge regarding the contamination in and around the Class

 Area than the public or Class Members. Defendants’ acts and omissions have prevented the

 Plaintiffs and Class Members from obtaining the knowledge necessary to pursue their claims.

        155. Further, Indiana law also allows for tolling a period of limitations under the doctrine

 of equitable estoppel, which can apply to conduct apart from a defendant’s fraudulent concealment

 that lulls a plaintiff into inaction, such that it prevents inquiry, eludes investigation, or misleads

 and hinders. Under the facts and circumstances of this case, the limitations period should be tolled

 under the equitable estoppel doctrine because the acts and omissions of Defendants and various

 public officials and health and environmental regulators lulled Plaintiffs and Class Members into

 action, prevented and hindered them from conducting an inquiry, and otherwise mislead them

 regarding the facts of this case. Indeed, it was not until an alarming and tragic pattern of at least

 58 cases childhood in and around Franklin led to the creation of the If It Was Your Child Group,

 who pressured the EPA into investigating the causes of these cancers. In response, the EPA ordered

 that Amphenol conduct new testing to determine the current extent of the contamination. It was

 only after the EPA revealed the results of this new testing to Plaintiffs and Class Members that

 they first learned of the extensive contamination in and around the Class Area, including through

 the groundwater, soil, outdoor air, indoor air, soil gas, sewer bedding gas, and sewer VOC gas.

 But even as the EPA finally revealed, after decades of silence and inaction, the existence of the

 contamination to Plaintiffs and Class Members, it proceeded to mislead Plaintiffs, Class Members,

 and the public by, among other things, falsely representing that the plume containing the Site

 Contaminants was “under control” when, in fact, the agency was still testing to determine the

 extent of the toxins and how they should be fixed. That the EPA has repeatedly downplayed the



                                                  39
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 40 of 42 PageID #: 40




 risks of the Site Contaminants to the public is not merely an allegation made by Plaintiffs – it is

 the conclusion of the EPA’s Office of the Inspector General, which issued an urgent letter to the

 EPA criticizing the agency that “EPA’s communication of inaccurate and outdated human health

 exposure and groundwater migration information for the Amphenol site may impact human

 health” and that the “OIG is issuing this report because the EPA should convey the most accurate,

 reliable and up-to-date information on matters related to public health.”

        156. Nevertheless, and even after the OIG’s conclusions that it was misleading the public,

 the EPA has continued to downplay the extent and risk of the contamination and the efficacy of

 Amphenol’s remediation efforts. For example, while the EPA repeatedly extolls the virtues of the

 pump and treat system and the millions and millions of gallons of water that have been processed,

 the actual facts indicate that the pump and treat system is antiquated technology that has wholly

 failed to remediate the TCE and PCE groundwater plume despite operating for decades. Yet EPA

 informed the public that its intent is to continue to operate the completely ineffective pump and

 treat system for “decades to come.”

        157. In addition to the Defendants and EPA failing to warn and actively concealing the

 extent and dangers of the contamination made the basis of this lawsuit, the Johnson County Health

 Department, the Indiana American Water Corporation, and Indiana Department of Natural

 Resources also knew of the groundwater contamination in and around the Class Area and wholly

 failed to warn the public.

                  JURY TRIAL DEMAND AND PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs and the members of the Classes hereby demand a trial by jury and

 request that the Court enter an order or judgment against Defendant as follows:




                                                 40
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 41 of 42 PageID #: 41




         A.      Enter an Order pursuant to Federal Rule of Civil Procedure 23 permitting this action

 to be maintained as a class action, appointing Plaintiffs as the representatives of the Classes and

 Plaintiffs’ counsel as counsel for the Classes;

         B.      Enter an Order requiring the Defendants to bear the costs of medical monitoring,

 including, but not limited to, testing, examination, preventative and diagnostic screening for

 conditions that can result from, or potentially result from, exposure to lead, arsenic and other Site

 Contaminants;

         C.      Enter an Order requiring the Defendants to bear the costs of a property inspection

 and remediation program, including, but not limited to, testing, examination, and remediation of

 the Site Contaminants;

         D.      Enter an Order requiring the Defendants to bear the cost of publication to Plaintiffs

 and Class Members of approved guidelines and procedures for medical screening and monitoring

 of Plaintiffs and Class Members, the content, form and manner of such publication to be approved

 by the Court;

         E.      Enter judgment in favor of Plaintiffs and Class Members against Defendants for costs

 incurred in medical monitoring, loss of property value and for all other relief, in an amount to be

 proven at trial, as to which they may be entitled, including interest, expert fees and costs of this

 suit;

         F.      Award prejudgment and post-judgment interest as provided by law;

         G.      Award punitive damages; and

         H.      Such other relief as this Court deems necessary, just and proper.




                                                     41
Case 1:19-cv-04757-JRS-DLP Document 1 Filed 12/03/19 Page 42 of 42 PageID #: 42




      Dated: December 3, 2019                    Respectfully Submitted:

                                                 HOVDE DASSOW & DEETS, LLC

                                           By:     s/Robert T. Dassow______________
                                                 Robert T. Dassow, #15145-64
                                                 10201 N. Illinois Street, Suite 500
                                                 Indianapolis, IN 46290
                                                 Telephone: (317) 818-3100
                                                 Facsimile: (317) 818-3111



                                                 OF COUNSEL:

                                                 Chris Gadoury
                                                 The Lanier Law Firm
                                                 10940 W. Sam Houston Pkwy N.
                                                 Houston, TX 77064
                                                 (Tel) 713.659.5200
                                                 (Fax) 713.659.2204
                                                 (pro hac vice to be filed)


                                                 Chris Nidel
                                                 Nidel & Nace, PLLC
                                                 2201 Wisconsin Ave., NW
                                                 Suite 200
                                                 Washington, DC 20007
                                                 (Tel): (202)780-5153
                                                 (pro hac vice to be filed)




                                      42
